Per. Curiam.
Defendant was convicted in a non-jury trial of unarmed robbery, MCLA § 750.530 (Stat Ann 1954 Rev § 28.798). The single issue on appeal is whether there was sufficient evidence for the court to find defendant guilty beyond a reasonable doubt.
Defendant claims that because the 80-year-old complaining witness was not asked to identify him at trial and did not definitely state that he had robbed her, there was insufficient evidence for conviction. However, three police officers in a squad car were eyewitnesses to the robbery. He was apprehended within ten minutes of the crime wearing the same distinctive clothes in which he was seen at the time of the crime. He ivas positively identified at trial by one of the police officers.
“The finding of the trial court will not be reversed by this Court unless we are satisfied that there was error committed that has deprived the defendant of substantial rights or has resulted in a miscarriage of justice.” People v. Amos (1968), 10 Mich App 533; People v. Fred W. Thomas (1967), 7 Mich App 519.
No such error was committed in this case. A review of the transcript shows sufficient evidence, if believed by the court, to sustain the verdict of guilty beyond a reasonable doubt. People v. Weems (1969), 19 Mich App 553.
Affirmed.